UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- X
HITACHI DATA SYSTEMS CREDIT                                       :
CORPORATION,                                                      :
                                                                  :   Civil Case No. 17-cv-06851 (SHS)
                     Plaintiff/Counterclaim-Defendant, :
                                                                  :
                   v.                                             :
                                                                  :
PRECISION DISCOVERY, INC., a New York                             :
corporation, f/k/a PRECISION DISCOVERY, LLC, :
                                                                  :
                     Defendant/Counterclaim-Plaintiff. :
                                                                  :
----------------------------------------------------------------- X
PRECISION DISCOVERY, INC., f/k/a                                  :
PRECISION DISCOVERY, LLC,                                         :
                                                                  :
                    Third-Party Plaintiff,                        :
                                                                  :
                   v.                                             :
                                                                  :
HITACHI DATA SYSTEMS and COLD CREEK                               :
SOLUTIONS, INC.,                                                  :
                                                                  :
                  Third-Party Defendants.                         :
----------------------------------------------------------------- X

                                     AFFIDAVIT OF JASON PIPER

        I, Jason Piper, being duly sworn, states as follows:

        1.       I am currently the Information Technology (“IT”) Director of Precision

Discovery, Inc. (“Precision”). The matters addressed below are all based on my personal

knowledge.

        2.       I was hired in February 2016 as the Senior Infrastructure Engineer in Precision’s

IT Department. In that capacity, I had the opportunity to work closely with Howard Holton

(“Holton”), Precision’s former Chief Information Officer, who was my direct supervisor from

February 2016 until March 2017.
       3.      In or around the Fall of 2016, Holton informed me that Paul Schwappach, the

Founder and President of Cold Creek Solutions, Inc. (“Cold Creek” or “CC”) had invited him

and his wife to take part in a $10,000 shopping spree for alcohol. Mr. Schwappach had offered

to pay for the alcohol that Holton and his wife purchased to celebrate the fact that Precision had

closed an agreement with Hitachi Data Systems Credit Corporation (“HDSCC”) and Cold Creek

to lease the G1000 Virtual Storage Platform (the “G1000 Equipment”) from HDSCC.

       4.      Although Holton invited me to join him and his wife on this shopping spree for

alcohol, I refused his offer because I thought it was potentially unethical for us to celebrate what

was supposed to be an arm’s-length transaction with the vendor paying for our purchases.

       5.      I later saw that Ms. Holton had posted pictures of the alcohol, including expensive

bottles of tequila, whiskey and wine, to her Facebook account before later deleting them.

       6.      I saw that this was not an isolated incident, as Holton repeatedly told me about

having been treated to numerous extravagant “gifts” and meals from Cold Creek and Hitachi

Data Systems (“HDS”). Specifically, Holton would openly comment to me and others in

Precision’s IT department that HDS and Cold Creek frequently took Holton out for meals to the

extent that one of the restaurants they frequented, Bara Sushi, had named a sushi roll after Holton

called the “Howard Roll.” In fact, Holton stated that he was eating so many meals with Billy

Metting, an HDS Salesperson, that he quickly blew through Mr. Metting’s entire monthly

allocated meal budget before the month was over.

       7.      Similarly, Holton was open about the fact that HDS and Cold Creek paid for

Holton to attend several high-profile sporting events, including football and baseball games. I

also saw on Facebook that Holton attended celebrity bowling events with the Denver Broncos,

and heard from others that Cold Creek would bid on Holton’s behalf on raffle items in which




                                                 2
Holton was interested at the celebrity bowling events. On one occasion, I went to Holton’s home

where he showed me his large collection of sports memorabilia, including signed Denver

Broncos helmets. Based upon what I saw on Facebook and heard from others, it is became

apparent that HDS and Cold Creek employees gave Holton much of this expensive sports

memorabilia as “gifts.”

         8.    I also saw photographs on Facebook and in Holton’s corporate email of Holton

and Cold Creek employees at an expensive out-of-state firearms shooting trip. Notably, Holton

was the only Precision employee on the trip, with the rest appearing to be affiliated with Cold

Creek.

         9.    Holton even told me that while he was working for Precision, he was also

working as a contractor/consultant for Cold Creek. In fact, on one occasion, Holton actually

brought me to a meeting where he was acting on behalf of Cold Creek. Although I initially

believed that we were going to look at an encrypted email solution for Precision, I soon realized

that the system being pitched was inappropriate for Precision’s needs. When I asked Holton

about this, he told me, “I do some consulting for Cold Creek.”

         10.   When I asked Holton if his consulting for Cold Creek was a conflict of interest, he

claimed that there was no conflict and he had no problem working for both companies. In fact,

Holton once told me, “we can probably get you doing side work,” but I declined because I

believed it crossed a line and was a conflict of interest.

         11.   In addition, another Precision employee, David Tran, told me that an employee

from Cold Creek informed him that Cold Creek had ordered business cards with Holton’s name

printed on them. However, Holton refused to use these business cards because he did not like

the quality of the paper used for the cards.




                                                  3
The G1000 Transaction

       12.        Holton repeatedly claimed that Precision was running out of, or had in fact run

out of, available storage space and needed to spend significant money in upgrading its

equipment. This was incorrect.

       13.        As part of his efforts to purportedly upgrade Precision’s equipment, he decided to

obtain the G1000 Equipment from HDS and Cold Creek, which he claimed was state of the art

storage equipment. In reality, the G1000 Equipment was already borderline obsolete.

       14.        Before Precision entered into an agreement with HDS and Cold Creek for the

G1000 Equipment, Holton told me that HDS was giving Precision Discovery the G1000 at no

additional cost to Precision based on Holton’s close ties to HDS. When I questioned this

assertion, believing it to be unlikely based on my experience, Holton told me that I should not

worry about it.

       15.        Further, because Holton was so secretive about his dealings with Cold Creek and

HDS, neither I nor anyone else at Precision could look at the underlying documentation to

confirm Holton’s claims.

       16.        When the G1000 was ultimately delivered to Precision’s data center in Colorado,

it was sent to a general staging area, where it remained unplugged and unconnected to any other

piece of equipment for 48 days.

       17.        After examining the amount of storage, I did not believe that the G1000 was even

usable, as the G1000 did not even have adequate capacity to replace, Precision’s existing IT

storage, and could only fulfill a fraction of Precision’s then-existing data storage needs. It

therefore could not possibly handle Precision’s current storage needs, let alone handle any

increase in those needs that was likely in the future.




                                                   4
       18.     About 48 days after the G1000 Equipment was delivered, I took it out of the

general staging area and moved it to Precision’s private cage, where it would continue to be

stored, because I did not think it was appropriate to leave the equipment in general storage.

       19.     We later learned from Jim Andrews, a former Field Engineer for Cold Creek, that

HDS and Cold Creek knew that the G1000 equipment was not suitable for Precision and that

they were aware that it would not be sufficient to meet Precision’s current data storage needs.

       20.     Additionally, contrary to what Holton had claimed, I discovered that the G1000

equipment had not been given to Precision free of charge, but had instead been part of a lease

agreement between HDSCC and Precision entered into by Holton, under which Precision would

be paying HDSCC over $5 million over a four-year period.

       21.     I further learned that, contrary to Holton’s representations, the G1000 Equipment

was already obsolete by the time that Precision had received it, and that his earlier claims that

Precision had exhausted its storage space were untrue. I believe that, by suggesting that

Precision had exhausted its storage space, Holton was laying the groundwork to justify paying

Cold Creek and HDS large sums of monies to purchase equipment that was neither necessary nor

suitable for Precision’s needs.

       22.     Once I learned about the lease, I reviewed the G1000 lease from HDSCC, as well

as the quote from Cold Creek. This lease agreement pertaining to the G1000 Equipment was

contained in a separate Schedule, Schedule J, to the lease agreement between Precision

Discovery and HDSCC. A true and correct copy of this Schedule J is attached hereto as Exhibit

A.

       23.     When I carefully reviewed the pricing in Schedule J, I discovered that HDS and

Cold Creek themselves valued the equipment as being worth less than $1 million. Therefore, in




                                                 5
total, HDSCC was making over $4 million in phantom profits as a result of the services and

unnecessary extras in the G1000 transaction.

       24.     I further learned that Holton had agreed to lease agreements that “rolled in”

equipment from prior lease agreements. By way of example, if Precision leased equipment from

HDSCC under agreements A, B and C, when Holton negotiated agreement D with HDSCC, he

would often incorporate by reference agreements A, B and C, and the equipment provided for

therein, in agreement D rather than negotiating the equipment to be rented in a new, standalone

lease agreement. This is a highly uncommon practice that resulted in Precision being on the

hook for equipment in agreements A, B and C for far longer than the initial lease agreement

provided. A spreadsheet outlining the Lease Schedules between Precision and HDSCC, as well

as the total amounts paid thereunder and information regarding “rolled over” equipment, is

attached hereto as Exhibit B.

       25.     I also discovered by examining the G1000 and Precision’s systems that HDS

never even did a full, complete and accurate installation of the G1000, despite the fact such an

installation was required to be performed by the HDS Professional Services Group. In fact, the

HDS Professional Services Group was supposed to provide Precision with “As Built”

documentation, attesting to the proper installation of the equipment. This was not done, and the

G1000 was never used for any business purposes or even fully tested by Hitachi personnel, much

less the HDS Processional Services Group.

       26.     Moreover, although the invoice from Cold Creek reflects payments for G1000

installation support, maintenance support and software, the G1000 was never actually completely

installed, we were never trained how to use the G1000 equipment, and licenses necessary to run

Precision’s operations were never installed on the G1000 equipment. A true and correct copy of




                                                 6
